DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 13-16, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita et al. (JP2016012640A).
In re claim 1, Morita discloses a multilayer capacitor, comprising:
a body (11 – Figure 13, Figure 14, ¶23) including a plurality of dielectric layers (¶20, Figure 13, Figure 14) and a plurality of internal electrodes (12, 13 – Figure 14, ¶25) stacked with a dielectric layer interposed therebetween (¶25); and
external electrodes (14, 15 – Figure 13, Figure 14, ¶23) disposed externally on the body (11 – Figure 13, Figure 14) and connected to the internal electrodes (12, 13 – Figure 13, Figure 14);
wherein the body (11 – Figure 13, Figure 14) has a first surface and a second surface (surfaces of 11 facing in the ‘X’ direction – Figure 14, Figure 15) exposing the plurality of internal electrodes from the body (Figure 15) and opposing each other in a first direction (‘X’ direction – Figure 14) , a third surface and a fourth surface (surfaces of 11 opposing in the ‘Z’ direction – Figure 14) opposing each other in a second direction (‘Z’ direction – Figure 14), which is a stacking direction of the plurality of dielectric layers (Figure 9, Figure 14, Figure 15), and a fifth surface and a sixth surface opposing each other in a third direction (surfaces of 11 opposing in the ‘Y’ direction – Figure 14) perpendicular to the first and second directions, wherein a length of at least a portion of the plurality of internal electrodes in the third direction in an intermediate region of the body in the first direction is greater than a length of the first surface or the second surface of the body in the third direction (¶52-55, ¶69-76, Figure 4, Figure 12A, Figure 15; Note that the surfaces facing in the ‘X’ direction are shorter in length along the ‘Y’ direction than the internal electrodes 12 and 13 in the ‘Y’ direction towards the middle of the element body in the ‘X’ direction.).
In re claim 2, Morita discloses the multilayer capacitor of claim 1, as explained above. Morita further discloses wherein the plurality of internal electrodes (12, 13 – Figure 14) have a bottleneck structure between the intermediate region and at least one of the first DB1/ 119416176.1and second surfaces (surfaces of 11 facing in the ‘X’ direction) (¶69-76, Figure 14, Figure 15, Figure 22), and
wherein the bottleneck structure has a shape recessed into an inner portion the body in the third direction (‘X’ direction – Figure 14, Figure 15, Figure 22).
In re claim 3, Morita discloses the multilayer capacitor of claim 2, as explained above. Morita further discloses wherein each of the plurality of internal electrodes (12, 13 – Figure 14, Figure 15) has the bottleneck structure located adjacent to the first and second surfaces (surfaces of 11 facing in the ‘X’ direction – Figure 14, Figure 15).
In re claim 4, Morita discloses The multilayer capacitor of claim 2, as explained above. Morita further discloses wherein the bottleneck structure has a curved shape (See Figure 14, Figure 15, Figure 21, Figure 22).
In re claim 5, Morita discloses the multilayer capacitor of claim 2, as explained above. Morita further discloses wherein the bottleneck structure has a step structure (¶52-55, ¶66, Figure 12A).
	In re claim 10, Morita discloses the multilayer capacitor of claim 2, as explained above. Morita further discloses wherein the at least a portion of the internal electrodes (12, 13 – Figure 14) have a flat portion having a substantially constant length in the third direction (Figure 12B, Figure 19, Figure 20, Figure 21).
	In re claim 11, Morita discloses the multilayer capacitor of claim 10, as explained above. Morita further discloses the flat portion is connected to the bottleneck structure and is disposed in a position including the intermediate region (See Figure 12B, Figure 14).
	In re claim 13, Morita discloses the multilayer capacitor of claim 1, as explained above. Morita further discloses wherein the body (11 – Figure 14) has a shape in which a length of the intermediate region in the third direction (‘Y’ direction – Figure 14) is greater than a length of the first and second surfaces (surfaces of 11 facing in the ‘Y’ direction) in the third direction (Figure 14, Figure 12B), and wherein the body (11 – Figure 14) includes a first recess portion (T1 – Figure 14) connecting the first surface (left surface in the ‘X’ direction – Figure 14) to the fifth and sixth surfaces (surfaces of 11 facing in the ‘Y’ direction – Figure 14), and a second recess portion (T2 – Figure 14) connecting the second surface (right surface in the ‘X’ direction – Figure 14) to the fifth and sixth surfaces (surfaces of 11 facing in the ‘Y’ direction – Figure 14) (Figure 12B).
In re claim 14, Morita discloses the multilayer capacitor of claim 13, as explained above. Morita further discloses wherein the external electrodes (14, 15 – Figure 14) include a first external electrode (14 – Figure 14) covering the first surface (left surface in the ‘X’ direction – Figure 14) and the first recess portion (T1 – Figure 14), and a second external electrode (15 – Figure 14) covering the second surface (right surface in the ‘X’ direction – Figure 14) and the second recess portion (T2 – Figure 14).
In re claim 15, Morita discloses the multilayer capacitor of claim 14, as explained above. Morita further discloses wherein the at least a portion of the internal electrodes (12, 13 – Figure 14) have a flat portion having a substantially constant length in the third direction (Figure 12B, Figure 19, Figure 20, Figure 21) and wherein the flat portion is disposed between the first and second external electrodes (14, 15 – Figure 14) in the first direction (Figure 12B, Figure 14).
In re claim 16, Morita discloses the multilayer capacitor of claim 14, as explained above. Morita further discloses wherein a region of the first external electrode (14 – Figure 14) covering the first recess DB1/ 119416176.1portion (T1 – Figure 14)  has an external surface located on an outer side than the fifth surface or the sixth surface (Surfaces facing in the ‘Y’ direction – Figure 14) in the third direction (‘Y’ direction – Figure 14). Note that the external electrode extends beyond the fifth and sixth surfaces in the ‘Y’ direction.
In re claim 23, Morita discloses a multilayer capacitor, comprising: 
a body (11 – Figure 14) including a plurality of dielectric layers (¶20, Figure 13, Figure 14) and a plurality of internal electrodes (13, 14 – Figure 14) stacked with a dielectric layer interposed therebetween (¶20) in a stacking direction (‘Z’ direction – Figure 14); and 
first and second external electrodes (14, 15 – Figure 14) disposed on first and second surfaces of the body (surfaces of 11 facing in the ‘X’ direction – Figure 14), respectively, and connected to the internal electrodes (12, 13 – Figure 14), the first and second surfaces of the body opposing each other in a length direction (‘X’ direction – Figure 14), wherein each of the first and second external electrodes (14, 15 – Figure 14) includes a connection portion connected to the internal electrodes (Figure 14), and a bending portion overlapping a portion of the internal electrodes (12, 13 – Figure 14) in a width direction (‘Y’ direction – Figure 14) perpendicular to the length direction and the stacking direction (‘Z’ direction – Figure 14), wherein the internal electrodes include an increased-width portion (Figure 12B, Figure 14) overlapping the bending portions (Figure 14) of the first and second external electrodes (14, 15 – Figure 14) in the length direction, and wherein the increased-width portion has a substantially flat surface (Figure 12B, Figure 14).
In re claim 26, Morita discloses the multilayer capacitor of claim 23, as explained above. Morita further discloses wherein the dielectric layers include an increased-width portion (Figure 12B, Figure 14) overlapping the bending portions of the first and second external electrodes (14, 15 – Figure 14) in the length direction (‘X’ direction – Figure 14), and wherein the increased-width portion of the dielectric layers has a substantially flat surface (Figure 12B, Figure 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2016012640A) in view of Yamauchi et al. (US Patent 6,829,134).
In re claim 6, Morita discloses the multilayer capacitor of claim 1, as explained above. Morita further discloses  wherein each of the external electrodes (14, 15 – Figure 14) include a first layer and wherein at least a portion of the dielectric layers have an external surface located on an outer side than the first layer in the third direction (surfaces of 11 facing in the ‘X’ direction – Figure 14; Note that the notches T1 and T2 [¶27] allow the margin portions [18, 19 – Figure 14, ¶26] to exist on an outer side of the external electrodes) of the dielectric layer.
Morita does not disclose a plating layer covering the underlying layer.
Yamauchi discloses a plating layer covering an underlying layer (col.7 ll.20-24).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Yamauchi to aid in a mounting process of the capacitor element.
In re claim 7, Morita in view of Yamauchi discloses the multilayer capacitor of claim 6, as explained above. Morita further discloses wherein the at least a portion of the internal electrodes (12, 13 – Figure 12, Figure 14, Figure 15) has an external surface located on an inner side than a first external electrode layer (14, 15 – Figure 14) in DB1/ 119416176.1the third direction (‘X’ direction – Figure 14). Note that any outer surface of the internal electrodes can be considered an external surface. Therefore, the internal electrode has an external surface that is within the external electrode boundary. 
Morita does not disclose a plating layer covering the underlying layer.
Yamauchi discloses a plating layer covering an underlying layer (col.7 ll.20-24).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Yamauchi to aid in a mounting process of the capacitor element.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2016012640A).
In re claim 12, Morita discloses the multilayer capacitor of claim 10, as explained above. Morita does not disclose wherein a percentage ratio of L2/L1 is 30-55%, where a length of the body in the first direction is defined as 'L1' and a length of the flat portion in the first direction is defined as 'L2'. However, it is well-known that adjusting the length of the flat portion of the internal electrodes, and thus, total area of the internal electrodes, affects the total capacitance of the device. It would have been an obvious matter of design choice to alter the length of the flat portion to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Morita discloses the multilayer capacitor of claim 14, as explained above. Morita further discloses wherein at least a portion of the internal electrodes (12, 13 – Figure 14) have an overlapping region (See Figure 13, Figure 14) with the first external electrode (14 – Figure 14) disposed on the first recess portion (T1 – Figure 14) in the first direction.
Morita does not disclose wherein a percentage ratio of W2/W1 is 5-10%, where a length of the body in the third direction is defined as 'W1', and a length of the overlapping region of the at least a portion of the internal electrodes in the third direction is defined as 'W2'. However, it is well-known in the art that the width of the lead-out portion of the internal electrode is directly correlated to the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the width of the lead-out portions, and thus the width of the overlapping region, to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2016012640A) in view of Iijima et al. (US Publication 2016/0233027).
In re claim 17¸Morita discloses the multilayer capacitor of claim 14, as explained above. Morita does not disclose wherein a region of the first external electrode covering the first recess portion has an external surface substantially coplanar with the fifth surface or the sixth surface.
Iijima  discloses a region of a first external electrode (12a – Figure 20C, ¶45) covering a recess portion (See Figure 20C) that has an external surface substantially coplanar with the external surfaces of the capacitor body (11a – Figure 20C, ¶45).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Iijima to achieve a device of desired miniaturization (¶4 – Iijima).
In re claim 18, Morita discloses the multilayer capacitor of claim 14, as explained above. Morita does not disclose a region of the first external electrode covering the first recess portion has an external surface located on an inner side than the fifth surface or the sixth surface in the third direction.
Iijima discloses a region of the first external electrode (12a – Figure 31B) covering the first recess portion (See Figure 31B) has an external surface located on an inner side of the external surfaces of the capacitor body (11a – Figure 31BC).

Allowable Subject Matter
Claims 8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) at least a portion of the internal electrodes has an external surface that is located on an outer side of the underlying layer in a width direction of the capacitor body.
Claims 9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a portion of the internal electrode is located on an outer side of the plating layer in the width direction of the capacitor body.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) at least a portion of the internal electrodes have at least two bottleneck structures disposed in a region connected to the external electrodes. 
Claims 21-22 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) at least a portion of the internal electrodes has an external surface that is located on an outer side of the underlying layer in a width direction of the capacitor body.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (US Publication 2019/0096584)		Figure 3
Kim et al. (US publication 2014/0318844)		Figure 1, Figure 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848